Citation Nr: 1106629	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and D.M.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In December 2004, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.

In August 2005, the Board remanded this case for further 
evidentiary development.  Thereafter, in July 2009, the Board 
denied entitlement to service connection for a low back disorder.  
In February 2010, the United States Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion to remand this claim to the 
Board.

For reasons explained below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

As an initial matter, the Board notes that following the issuance 
of the February 2010 Joint Motion to remand, additional evidence 
was submitted which is relevant to the Veteran's claim of 
entitlement to service connection for a low back disorder.  In 
the January 2011 informal hearing presentation, the Veteran's 
representative explicitly denied a waiver of initial RO review of 
this new evidence.  Therefore, on remand, the RO/AMC must 
consider this evidence in the first instance with respect to the 
claim on appeal.  See 38 C.F.R. § 20.1304 (2010).

The record reflects that in October 2005, a request was sent to 
the VA Medical Center (VAMC) in Columbia, South Carolina to 
obtain all VA treatment records pertaining to the Veteran dated 
from 1971 to November 1992.  Later in October 2005, the Columbia 
VAMC responded that the Veteran's medical records were 
transferred to the VAMC in Philadelphia, Pennsylvania on July 8, 
1994.

In March 2006, an initial request was sent to the Philadelphia 
VAMC to obtain all VA treatment records pertaining to the Veteran 
dated from 1971 to 1992.  No response was received.

In October 2006, a second request was sent to the Philadelphia 
VAMC to obtain all VA treatment records pertaining to the 
Veteran.  Again, no response was received.

Also in October 2006, a request was sent to the VAMC in 
Martinsburg, West Virginia to obtain all VA treatment records 
pertaining to the Veteran.  In November 2006, the Martinsburg 
VAMC responded by sending VA treatment records for the Veteran 
dated from April 1999 through October 2006.

In March 2007, a third request was sent to the Philadelphia VAMC 
to obtain all VA treatment records pertaining to the Veteran 
dated from 1971 to 1992.  Again, no response was received.

In March 2008, a fourth request was sent to the Philadelphia VAMC 
to obtain all VA treatment records pertaining to the Veteran 
dated from 1971 to 1992.  Again, no response was received.

In June 2008, a request was sent to the VAMC in Martinsburg, West 
Virginia to obtain all VA treatment records pertaining to the 
Veteran dated from 1971 to 1992.  In November 2008, the 
Martinsburg VAMC responded that they had no record of treatment 
from 1971 through 1992 at that facility for the Veteran.

On remand, the RO/AMC should again send a request to the 
Philadelphia VAMC to obtain all VA treatment records pertaining 
to the Veteran dated from 1971 to 1992.  If these requested VA 
treatment records are unavailable, then a negative reply from the 
Philadelphia VAMC must be obtained and associated with the claims 
file, and the Veteran should be so notified.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send a request to the 
VA Medical Center in Philadelphia, 
Pennsylvania to obtain all VA treatment 
records pertaining to the Veteran dated 
from 1971 to 1992.  If these requested VA 
treatment records are unavailable, then a 
negative reply from the Philadelphia VAMC 
must be obtained and associated with the 
claims file, and the Veteran should be so 
notified.

2.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed, to include 
the additional evidence submitted since the 
issuance of the February 2010 Joint Motion 
to remand.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

